Heydenfeldt, Justice,
delivered the opinion of the court. Murray, Chief Justice, concurred.
It is contended that suit may be brought on a promissory note on the day it becomes due, and several authorities have been cited which have so determined. We prefer adhering to the reasonable rule, which has been long established, that the payee has all of the day on which the note falls due, in which to pay it, and therefore that a suit commenced on that day is premature. The cases which decide otherwise subvert the general principle of law, for the seeming purpose of remedying particular cases of hardship.
We are satisfied that a departure from a reasonable and well-settled doctrine, is productive of too much harm in the future to authorize us to adopt it, howsoever much it may be merited in a given case.
Judgment reversed.